DETAILED ACTION

This office action is in response to the application filed on 11/12/2021.  Claims 1-5, 7-17, and 19 are pending.  Claims 1-5 and 7-17 are rejected.  Claim 19 is objected to. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,332,856 to Eigenmann et al. (“Eigenmann”) in view of US Patent 6,523,812 to Spinks et al. (“Spinks”).
Claim 1.  A pocket spring core (Eigenmann, Fig. 10) having at least one first zone (Eigenmann, Fig. 10, #31d) and at least one second zone (Eigenmann, Fig. 10, #32d), 
wherein the at least one first zone includes at least two rows of a first spring strand section, (Eigenmann, Fig. 10, zone #31d comprises two rows of height H3 which read on Applicant’s first spring strand section; see Eigenmann Fig. 10, below), including a first plurality of helically wound compression springs arranged in a single layer (Eigenmann, zone #31d teaches springs of a single layer), each of the first plurality of helically wound compression springs having a first spring constant (Eigenmann, zone #31d has springs of a single height, which inherently have a “first” spring constant)
 wherein at least one of the at least one second zone includes at least one row of a second spring strand section (Eigenmann, Fig. 10, zone #32d comprises “at least one row” of height H4 which reads on Applicant’s second spring section; ; see Eigenmann Fig. 10, below), and at least one row of a third spring strand section (Eigenmann teaches a “third spring strand section” #27d within the “second zone” #32d, which  has a depression as seen where H4 is less than H3; see Eigenmann Fig. 10, below),

    PNG
    media_image1.png
    1043
    931
    media_image1.png
    Greyscale

 wherein the at least one row of a second spring strand section includes a second plurality of helically wound compression springs arranged in a first layer, and a third plurality of helically wound compression springs arranged in a second layer located vertically over the first layer, each of the second plurality of helically wound compression springs having a second spring constant and each of the third plurality of helically wound compression springs having a third spring constant, wherein the third spring constant is different from the second spring constant, and wherein ones of the second plurality of helically wound compression springs and corresponding ones of the third plurality of helically wound compression springs are operable in combination, the combination having a progressive spring rate (Eigenmann teaches in column 8, lines 59-60 that “each of the fabric pockets 34d contains at least one coil spring 36d,” but does not elaborate as Eigenmann is not directed toward this well-known aspect of spring mattresses, thus Eigenmann does not explicitly teach layers of springs with “a second layer located vertically over the first layer”; however Spinks provides more detail teaching sub-pockets that include two different springs in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace one or more of the spring pockets #26d in Eigenmann Fig. 10, seen above in the annotated figure as “2nd strand section”, with that of Spinks, Fig. 1 in order to provide a non-linear, or “progressive”, spring response or to optimize the firmness of a mattress, and since doing so would have simply been combining prior art elements according to known methods to yield predicable and obvious results)

wherein the at least one row of a third spring strand section includes a fourth plurality of helically wound compression springs, each of the fourth plurality of helically wound compression springs having a fourth spring constant (Eigenmann teaches a “third spring strand section” #27d within the “second zone” #32d, which has springs that are shorter than other springs, and therefore inherently have different spring properties), 
wherein a height of the at least one row of a third spring strand section is less than a height of the at least two rows of a first spring strand section and less than a height of the at least one row of a second spring strand section (Eigenmann, Fig. 10, “third spring strand section” #27d, in zone #32d is less than the height of “first spring strand section” and “second spring strand section” seen at #’s 26d, in both zones # 31d and 32d), and 
wherein the at least one row of a third spring strand section cooperates with at least one of the at least two rows of a first spring strand section and the at least one of a second spring strand section to define 4 is less than H3).
Claim 2.  The pocket spring core according to claim 1, wherein the at least one channel-like depression extends through an entire width of the pocket spring core (Eigenmann, Fig. 9, row #27d extends the entire width of the mattress).
Claim 3.  The pocket spring core according to claim 1, wherein the at least one row of a second spring strand section includes a fifth plurality of helically wound compression springs one or both of the second and third pluralities of helically wound compression springs 
Claim 4.  The pocket spring core according to claim 1, wherein the height of the second spring strand section corresponds to the height of the first spring strand section (Eigenmann, Fig. 10, “second spring strand section” #26d, unlabeled, in zone #32d is the same height as “first spring strand section” 26d, in zone 31d).
Claim 5.  The pocket spring core according to claim 1, wherein the at least one row of a third spring strand section includes a further plurality of helically wound compression springs located vertically above the fourth plurality of helically wound springs  (Spinks, Figs. 3-4).
Claim 7.  The pocket spring core according to claim 1, wherein the helically wound compression springs are each inserted individually into a pocket enclosing the individual helically wound compression springs (Spinks teaches the use of “sub-pockets” in at least the abstract).
Claim 9.  The pocket spring core according to claim 7, wherein the pocket is closed in each case by horizontal (Eigenmann, Fig. 3, #50) weld seams (Eigenmann, column 1, lines 31-37 teaches the use of welded seams) and vertical (Eigenmann, Fig. 4b, #52) weld seams (Eigenmann, column 1, lines 31-37 teaches the use of welded seams).
Claim 10.  The pocket spring core according to claim 9, wherein the weld seams are produced by an ultrasonic welding method (Eigenmann, column 1, lines 31-37 teaches the use of ultrasonic welding).
Claim 11.  The pocket spring core according to claim 1, wherein the at least one second zone has a pattern of in each case a single or multiple successive second spring strand section(s), on which a single or multiple successive third spring strand section(s) follows/follow (Eigenmann has a pattern in which a short strand is located next to a tall strand, as seen in at least Fig. 9).
Claim 12.  A mattress or cushion having a pocket spring core according to claim 1, and a first cushion layer, which is arranged vertically above the pocket spring core, and a second cushion layer, which is arranged vertically below the pocket spring core (Eigenmann, Fig. 9, first and second cushion layers are seen at #’s 14), wherein the mattress or the cushion forms duct-like hollow chambers between the pocket spring core and the first cushion layer (duct-like hollow chambers can be seen above spring strands #’s 27d in Figs. 9-10; furthermore, to the degree that these hollow areas might be filled by an adjacent layer, Eigenmann teaches in column 5, lines 17-20 that any of the layers may be optionally omitted).
Claim 13.  The mattress or cushion according to claim 12, wherein the mattress or the cushion forms duct-like hollow chambers between the pocket spring core and the first cushion layer and the second cushion layer (Eigenmann teaches the use of “duct-like hollow chambers” both above and below spring string #27d, on both the top and bottom of the mattress, as seen in Fig. 10).
Claim 14.  The mattress or cushion according to claim 12, wherein the duct-like hollow chambers extend through the mattress on an entire width of the mattress (Eigenmann, Fig. 9, row #27d extends the entire width of the mattress).
Claim 15.  The mattress or cushion according to claim 12, wherein the mattress is completely enveloped using a textile cover material (Eigenmann, Fig. 9, #20).
Claim 16.  A method for producing a pocket spring core having at least one first zone and at least one second zone, wherein the at least one first zone includes at least two rows of a first spring strand section including a first plurality of helically wound compression springs arranged in a single layer, each of the first plurality of helically wound compression springs having a first spring constant, wherein at least one of the at least one second zone includes at least one row of a second spring strand section and at least one row of a third spring strand section, wherein the at least one row of a second spring strand section includes a second plurality of helically wound compression springs arranged in a first layer, and a third plurality of helically wound compression springs arranged in a second layer located vertically over the first layer, each of the second plurality of helically wound compression springs having a second spring constant and each of the third plurality of helically wound compression springs having a third spring constant, wherein the third spring constant is different from the second spring constant, and wherein ones of the second plurality of helically wound compression springs and corresponding ones of the third plurality of helically wound compression springs are operable in combination, the combination having a progressive spring rate, wherein the at least one row of a third spring strand section includes a fourth plurality of helically wound compression springs, each of the fourth plurality of helically wound compression springs having a fourth spring constant, wherein a height of the at least one row of a third spring strand section is less than a height of the at least two rows of a first spring strand section and less than a height of the at least one row of a second spring strand section, and wherein the at least one row of a third spring strand section cooperates with at least one of the at least two rows of a first spring strand section and the at least one of a second spring strand section to define at least one channel-like depression, the method comprising the steps of (the above claimed structural limitations are substantially the same as are recited in claim 1 above, and are rejected in view of Eigenmann and Spinks; see rejections of claim 1 above)
 , comprising: a) providing wire, a textile material, a machine for automated manufacturing of endless spring strands from pocketed springs, a machine for the severing of the spring strands and the alignment, layering, and adhesive bonding of spring strand sections, and adhesive (Examiner takes Official Notice that the use of wire, textile, manufacturing equipment, and adhesive is all well known in the art of mattresses, and it would have been obvious to use them in the manufacture of the mattress of Eigenmann); b) producing a first spring strand of pocketed compression springs (Eigenmann, Fig. 10, #26d); c) producing a second spring strand of pocketed compression springs arranged vertically one over another; d) producing a third spring strand of pocketed compression springs (in view of claim 1, from which this claim depends “pocketed compression springs” is interpreted as multiple springs arranged vertically rather than a string of springs arranged horizontally; see Spinks, Figs. 3-4); e) severing the respective spring strand of pocketed compression springs into the respective spring strand sections and aligning, juxtaposing to form a defined pattern, and adhesively bonding the spring strand sections to form a pocket spring core so that the zoned pocket spring core is formed having at least one first zone (Eigenmann, Fig. 10, #31d) and one second zone (Eigenmann, Fig. 10, #32d), wherein at least one of the first zone(s) of the at least two zones has channel-like depressions (Eigenmann, Fig. 10, “channel-like depressions” are seen above and below strands #’s 27d; also see Fig. 9).
Claim 17.  A mattress or cushion comprising: a pocket spring core (Eigenmann, Fig. 10) according to claim 1 .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,332,856 to Eigenmann et al. (“Eigenmann”) and US Patent 6,523,812 to Spinks et al. (“Spinks”), in view of US Patent Application Publication 2004/0128773 to Barber.
Claim 8.  The pocket spring core according to claim 7, wherein the pocket is produced in each case from a planar textile material, in particular from nonwoven material (Eigenmann does not explicitly teach the use of non-woven material; however the use of non-woven material is well known in the construction of pocketed bed springs, as is discussed in Barber, paragraph [0056]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use non-woven material in the construction of the mattress of Eignemann since doing so would have simply been the use of a known technique with a known apparatus to yield predictable and obvious results, and also because it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice; In re Leshin, 125 USPQ 416).

Discussion of allowable subject matter

Claim 19 is allowable and objected to a depending from a rejected claim.  Applicant’s claim 19, is directed toward a third zone spring strand section which includes a fifth, sixth, and seventh plurality of springs arranged vertically, these limitations in conjunction with the limitations set forth in claim 1, are not found in the prior art.  These limitations are directed toward the structures found in Applicant’s Fig. 2 or Fig. 4 which teaches three different zones (five zones in total) wherein one of those zones includes a spring layer of three springs, as in claim 19.  Eigenmann, however, only teaches two different zones (three zones in total), as seen in Eigenmann Fig. 10, and does not teach one of those zones having three layers of springs as is claimed.  While Spinks does teach spring pockets that include three springs vertically, neither Eigenmann nor Spinks teach a third zone with three layers of springs that is in Applicant’s claimed configuration in conjunction with other zones as in Applicant’s claim 1.  Therefore, the aggregation of Applicant’s limitations of claims 1 and 18 are not found in the prior art, nor would it be obvious to combine any multiple prior art references in an obvious manner to yield the claimed invention.


Response to Applicant's remarks and amendments

With respect to independent claims 1 and 16, Applicant generally argues on pages 8-9 of Applicant’s remarks that the prior art of Eigenmann and Spinks does not teach an apparatus with the claimed structures.  Examiner respectfully disagrees; see rejections above.  Specifically, Applicant argues that “the second and third pluralities of springs are operable in combination, the combination having a progressive spring rate.”  However, Spinks teaches springs that are stacked vertically (Figs. 2-5) whose spring properties are inherently combined to form “a progressive spring rate.”  Therefore the limitations of claims 1 and 16 are entirely found within the teachings of Eigenmann and Spinks, as discussed above.




	











Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673